DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-20) in the reply filed on 01/25/2022 is acknowledged.
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 and 02/07/2020 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “p-channel thin film transistors in the one or more regions of the substrate, and forming n-channel thin film transistors in the remaining region(s) of the substrate"  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 line 1 the limitation “clam” should change to “claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lines 2-3 and claim 20 lines 2-3 recited the limitation “forming, in sequence, a first barrier layer, a first insulator layer, and a second barrier layer on a substrate containing a diffusible element and/or species” is unclear as to which element containing a diffusible element and/or species applicant refers.  For examination purposes, the examiner has interpreted this limitation to mean that any layer of the first barrier layer, the first insulator layer, and the second barrier layer can contain a diffusible element and/or species. Clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 10 and 12-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2002/0058405).
As for claim 9, Huang et al. disclose in Fig. 1-12 and the related text a method of manufacturing a barrier stack 132/150/232 on a substrate 10/76 (fig. 9), comprising: 
forming, in sequence (figs. 6-12), a first barrier layer 132, a first insulator layer 150, and a second barrier layer 232 (fig. 9) on a substrate 10/76 containing a diffusible 
selectively removing the second barrier layer 232 in one or more regions of the substrate 10 [0022] and [0031]; and 
blanket-depositing a third barrier layer 232 (fig. 12) in the one or more regions and on the second barrier layer in remaining region(s) of the substrate 10 (fig. 12 [0031]). 
 
As for claim 10, Huang et al. disclose the method of claim 9, wherein selectively removing the second barrier layer 232 in the one or more regions of the substrate 10 exposes the first insulator layer 150 in said one or more regions (Fig. 10), and blanket depositing the third barrier layer 232 includes blanket-depositing the third barrier layer 232 on the insulator layer 150 (fig. 12 [0031]).  

As for claim 12, Huang et al. disclose the method of claim 9, further comprising partially etching the insulator layer 150 to form a trench or recess 154.  

As for claim 13, Huang et al. disclose the method of claim 9, further comprising forming a blocking mask 160 in the remaining region(s) of the substrate prior to selectively removing the second barrier layer in the one or more regions (fig. 8).  

As for claim 14, Huang et al. disclose the method of claim 9, wherein the first barrier layer 132, the second barrier layer 232 (fig. 9), and the third barrier layer 232 (fig. 12) independently comprise AIN, TiN, TiAlN, WN, or TiWN ([0024], [0028], [0031]).  

As for claim 15, Huang et al. disclose the method of claim 9, wherein the substrate (portion 76 of substrate 10/76) comprises a metal foil ([0026]-[0027]).  

As for claim 16, Huang et al. disclose the method of claim 9, wherein the insulator layer 150 comprises an SiO2, A1203, or an aluminosilicate, any of which may be doped with boron and/or phosphorus [0029].  

As for claim 17, Huang et al. disclose the method of claim 9, wherein the first barrier layer 132, the insulator layer 150, and the second barrier layer 232 are formed using blanket deposition ([0024], [0028], [0029] and [0031]).  

As for claim 20, Huang et al. disclose in Fig. 1-12 and the related text a method of manufacturing a barrier stack, comprising: 
forming, in sequence, a first barrier layer 132, an insulator layer 150, and a second barrier layer 232 on a substrate 10 (fig. 9) containing a diffusible element and/or 
forming a blocking mask 160 in one or more first regions of the substrate 10 (fig. 8); and 
thinning the second barrier layer 232 in the one or more first regions of the substrate without thinning the second barrier layer in one or more second regions of the substrate (fig. 10, [0022] and [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al..
As for claim 9, Huang et al. disclose in Fig. 1-14 and the related text a method of manufacturing a barrier stack 132/250/(layer that formed between 220 and 276) on a substrate 10 (fig. 12), comprising: 
forming, in sequence (figs. 6-12), a first barrier layer 132, a first insulator layer 250, and a second barrier layer (layer that formed between 220 and 276, fig. 4) on a substrate 10 containing a diffusible element and/or species ([00240, [0028] and [0035]), wherein (portion of) the second barrier layer (layer that formed between 220 and 276) has a (horizontal) thickness than that of (portion of) the first barrier layer 132 (Claim does not claim the second barrier layer has the total/maximum thickness than that of the (total/maximum thickness) first barrier layer,  therefore Examiner can choose any portion of second barrier layer has a thickness than that of the first barrier layer as above, Fig. 7); 
selectively removing the second barrier layer (layer that formed between 220 and 276, [0035]) in one or more regions of the substrate 10 ([0022], [0031] and [0035]); and 
forming a third barrier layer (layer formed above 230 fig. 14) in the one or more regions and on the second barrier layer in remaining region(s) of the substrate 10/76 (fig. 14 [0035]). 
Huang did not explicitly teach forming the third barrier layer using blanket-depositing.  

It is obvious to one having ordinary skill in the art at the time of the invention was made to include use blanket-depositing to form the third barrier layer in Huang, in order to provide conventional process or provide low pressure process [0024].  

As for claim 11, Huang et al. disclose the method of claim 9, wherein the second barrier layer comprises a first thin barrier layer (layer that formed between 220 and 276), a second insulator layer 220, and a second thin barrier layer 232, and selectively removing the second barrier layer in the one or more regions of the substrate includes removing the second insulator layer 220 and the second thin barrier layer 232 in the one or more regions of the substrate (fig. 12-13).  

As for claim 18, Huang et al. disclose the method of claim 9, wherein the insulator layer 150 has a thickness of from 2000 to 15,000 A ([0029], 12000), the first barrier layer 132 and the second barrier layer 232 has a thickness of from 50 to 200 A ([0018], [0024], [0031], 80 A), and/or the third barrier layer 232 has a thickness of from 50 to 200 A ([0018], [0024], [0031], 80 A).  
Huang et al. do not disclose the first barrier layer has a thickness of from 500 to 2000 A. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the first barrier layer has a thickness of from 500 to In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Yokoyama et al. (US 2007/0262401).
As for claim 19, Huang et al. disclosed substantially the entire claimed invention as applied in claim 16, except forming p-channel thin film transistors in the one or more regions of the substrate, and forming n-channel thin film transistors in the remaining region(s) of the substrate.

Huang et al. and Yokoyama et al. are analogous art because they both are directed semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang et al. to include forming p-channel thin film transistors in the one or more regions of the substrate, and forming n-channel thin film transistors in the remaining region(s) of the substrate as taught by Yokoyama et al., in order to provide low power consumption (Yokoyama et al. [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811